                                                       1   Richard C. Gordon
                                                           Nevada Bar No. 9036
                                                       2   Tanya N. Lewis
                                                           Nevada Bar No. 8855
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway
                                                       4   Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       5   Telephone: 702.784.5200
                                                           Facsimile: 702.784.5252
                                                       6   Email: rgordon@swlaw.com
                                                                  tlewis@swlaw.com
                                                       7
                                                           Attorneys for Plaintiff Wells Fargo Bank, N.A.
                                                       8
                                                                                         UNITED STATES DISTRICT COURT
                                                       9
                                                                                                DISTRICT OF NEVADA
                                                      10

                                                      11
                                                           WELLS FARGO BANK, N.A.,
                                                      12                                                          Case No. 2:17-cv-1360-APG-VCF
             3883 Howard Hughes Parkway, Suite 1100




                                                                                  Plaintiff,
Snell & Wilmer




                                                      13                                                        STIPULATION AND ORDER TO
                    Las Vegas, Nevada 89169




                                                           vs.                                                  EXTEND DEADLINE TO AMEND
                         LAW OFFICES




                                                                                                                PLEADINGS AND ADD PARTIES
                          702.784.5200




                                                      14
                                                           SATICOY BAY LLC – SERIES 3948
                               L.L.P.




                                                      15   APPLECREST, a Nevada limited-liability                (First Requested Extension After Lift of
                                                           company; WOODCREST HOMEOWNERS                         Stay)
                                                      16   ASSOCIATION; a Nevada non-profit
                                                           corporation; ABSOLUTE COLLECTION
                                                      17   SERVICES, LLC, a Nevada limited-liability
                                                           company; DOES 1 through 10; and ROE
                                                      18   BUSINESS ENTITIES 1 through 10, inclusive,

                                                      19                          Defendants.

                                                      20

                                                      21
                                                                  Pursuant to Local Rules 6-1 and 26-4, the parties stipulate, and request that the Court
                                                      22
                                                           approve, a fourteen-day extension of the deadline to amend pleadings and add parties from May
                                                      23
                                                           14, 2019 to May 28, 2019. The parties do not seek any other extension of the existing case deadlines
                                                      24
                                                           at this time. Wells Fargo is still reviewing information related to the possible elimination and
                                                      25
                                                           substitution of claims and needs a brief, two-week extension to finalize and file its Amended
                                                      26
                                                           Complaint. This is the first request (post lift of stay) for an extension of deadlines contained within
                                                      27
                                                           the discovery plan and scheduling order.
                                                      28
                                                       1           This request comes less than twenty-one days before expiration of the current deadline to
                                                       2   amend pleadings, and, therefore, must be supported by good cause. Good cause exists to extend the
                                                       3   deadline here, as the parties are currently conducting discovery and locating the information needed
                                                       4   to finalize their amended pleadings, but need a brief extension to confirm additional information
                                                       5   regarding their claims.
                                                       6           The parties are amicably, professionally, diligently, and in good faith working toward the
                                                       7   completion of discovery in this matter. The request for additional time at this point reflects the
                                                       8   need for the parties to plan strategically based on the full factual and legal record -- not any dilatory
                                                       9   conduct by any party. The stipulated extension will also eliminate the need for expensive, time-
                                                      10   consuming motions for both the parties and the court. No prejudice will result from the requested
                                                      11   extension, as the parties currently anticipate that they will be able to complete discovery on or
                                                      12   before the August 2019 deadline.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13           For these reasons, and based on the circumstances, the parties request an extension of the
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   dispositive motions deadlines and subsequent deadlines as follows:
                               L.L.P.




                                                      15           This stipulated request is submitted in good faith for the reasons explained above, and not
                                                      16   for purposes of undue delay.
                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                       1     Dated: May 9, 2019
                                                       2
                                                              LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.         SNELL & WILMER L.L.P.
                                                       3

                                                       4      /s/ Nikoll Nikci                        .          /s/ Tanya N. Lewis           .
                                                              Michael F. Bohn                                      Richard C. Gordon
                                                       5      Adam R. Trippiedi                                    Tanya N. Lewis
                                                              Nikoll Nikci                                         3883 Howard Hughes Parkway
                                                       6      2260 Corporate Circle, Suite 480                     Suite 1100
                                                              Henderson, NV 89074                                  Las Vegas, Nevada 89169
                                                       7      mbohn@bohnlawfirm.com
                                                              atrippiedi@bohnlawfirm.com                          Attorneys for Plaintiff Wells Fargo Bank,
                                                       8      nnikci@bohnlawfirm.com                              N.A.
                                                       9      Attorneys for Defendant Saticoy Bay LLC Series
                                                              3948 Applecrest
                                                      10
                                                              *e-signature affixed with permission
                                                      11
                                                              HOA LAWYERS GROUP, LLC                             ABSOLUTE COLLECTION SERVICES, LLC
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13      /s/ Steven T. Loizzi, Jr             .             /s/ Shane D. Cox              .
                    Las Vegas, Nevada 89169




                                                                Steven T. Loizzi , Jr.                            Shane D. Cox
                         LAW OFFICES

                          702.784.5200




                                                      14        9500 West Flamingo Road, Suite 204                7485 W. Azure Dr., Suite 129
                               L.L.P.




                                                                Las Vegas, NV 89147-572                           Las Vegas, NV 89130
                                                      15        steve@nrs116.com                                  shane@absolute-collection.com
                                                      16       Attorneys for Defendant Woodcrest                  Attorney for Defendant Absolute Collection
                                                               Homeowners Association                             Services, LLC
                                                      17
                                                               *e-signature affixed with permission               *e-signature affixed with permission
                                                      18

                                                      19                                         SCHEDULING ORDER
                                                      20
                                                                     The deadline to amend pleadings and add parties is hereby extended from May 14, 2019
                                                      21
                                                           to May 28, 2019. All other current deadlines remain in effect.
                                                      22
                                                                     IT IS SO ORDERED.
                                                      23

                                                      24                                                  ______________________________________
                                                                                                          United States Magistrate Judge
                                                      25                                                            5-10-2019
                                                                                                          Dated: _______________________________
                                                      26

                                                      27

                                                      28

                                                                                                           -3-
                                                       1                                    CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically transmitted the foregoing STIPULATION
                                                       3   AND ORDER TO EXTEND DEADLINE TO AMEND PLEADINGS AND ADD PARTIES
                                                       4   with the Clerk of Court for the U.S. District Court, District of Nevada by using the CM/ECF system
                                                       5   for filing and transmittal of a Notice of Electronic Filing to all counsel in this matter; all counsel
                                                       6   being registered to receive Electronic Filing.
                                                       7            DATED: May 9, 2019
                                                       8

                                                       9                                                     /s/ Susan Ballif
                                                                                                            An employee of SNELL & WILMER L.L.P.
                                                      10   4819-1705-3078

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -4-
